Title: Deposition of Jonathan Wingate: 16 June 1773
From: Wingate, Jonathan
To: 


       I Jonathan Wingate of lawful age testify and say that about eight or ten days before Mr. Richard Kings house and shop were broken open in March 1766 I was in a Shoemaker’s shop belonging to one Hodgdon not thirty rods from my own house when Amos Andrews came into said shop and soon of his own motion began to discourse about the mobbing and riots that had lately happened in several parts of the province and then said the Mr. Richard King was reported to be a very bad man, took all advantages of people, was a near neighbour to him and he had found him very troublesome and he thought it would be a good scheme to mob him, and that it would do him good that such a thing had been talked of for some time in their road and he would join in it and he asked me if I would too; some days after this I was going by his door upon my private business. Seeing him standing at his door I stopped and we renewed the discourse on the same subject; which of us then began it I don’t remember; but he then said it was a very good thing to pay Mr. King a visit and to mob him; that he might be made a better man by it, and said he would go, and again asked me if I would go too; he also desired me to speak to Mr. John Stewart to ask his advice about it as I was then to go by his house about my business I accordingly went into Mr. Stewart’s house and coming out of it I met him coming in I then related to him what had passed between Mr. Andrews and me about Mobbing Mr. King as aforesaid; and that Mr. Andrews had desired me to talk with him about it; and I then asked him whether he thought it was best to do it; to which he replied with earnestness yes by all means; which I think he repeated. In my way home from Mr. Amos Andrews to Mr. Stewarts I called at Jonathan Andrews’ Shop with whom I conversed on the same subject but do not remember which of us began the conversation; he said it would be a good thing to pay Mr. King a visit and that he might be made a better man by it. I have frequently conversed with the above three persons about the riot at Mr. King’s house, since, and they have frequently expressed their approbation of and satisfaction in what had been done; and said Stewart and Amos Andrews declared they would stand by it and every one would be a fool that would not and from conversation with said Jonathan I have no doubt but he was of the same mind. Said Stewart and Amos Andrews have to my Knowledge used their endeavours by persuasions to prevent any persons from being witnesses for Mr. King and making discovery of any persons concerned and declared that nothing would be too bad for any one that should. And Amos Andrews told me he was to be and should have been present himself at the Riot, but was prevented by the Colic or the Belly Ach.
       
        Jona. Wingate
        Verification omitted.
        Sworn in Court July 1774
        Att. Sam Winthrop Cler.
       
      